UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1733



In re:   GARY WARREN HANCOCK, JR.,



                Petitioner.



                On Petitions for Writ of Mandamus.
                       (8:13-cr-00274-RWT-1)


Submitted:   September 23, 2014          Decided:   September 25, 2014


Before NIEMEYER and     GREGORY,     Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Petitions denied by unpublished per curiam opinion.


Gary Warren Hancock, Jr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Gary     Warren    Hancock,         Jr.,    petitions         for   a   writ    of

mandamus seeking an order directing the recusal of the district

court judge and a change of venue.                      We conclude that Hancock is

not entitled to mandamus relief.

             Mandamus relief is a drastic remedy and should be used

only    in   extraordinary      circumstances.                 Kerr   v.    United     States

Dist.    Court,      426    U.S.      394,   402        (1976);       United     States      v.

Moussaoui,     333    F.3d     509,    516-17         (4th     Cir.   2003).         Further,

mandamus     relief    is    available       only       when    the   petitioner       has   a

clear right to the relief sought, In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988), and when there are no

other means by which the relief sought could be granted.                               In re

Beard, 811 F.2d 818, 826 (4th Cir. 1987).

             Accordingly,       although         we    grant     leave     to    proceed     in

forma pauperis, we deny the petitions for writ of mandamus.                                  We

dispense     with     oral     argument       because          the    facts      and   legal

contentions     are    adequately       presented         in    the    materials       before

this court and argument would not aid the decisional process.

                                                                         PETITIONS DENIED




                                             2